Order, Supreme Court, New York County (Elliott Wilk, J.), dated September 4, 1991, which granted plaintiffs motion for partial summary judgment, and the judgment entered September 16, 1991 pursuant thereto in favor of plaintiff and against defendant in the amount of $44,348.22, inclusive of interest and costs, unanimously affirmed, with costs.
It is beyond cavil that leases of more than one year’s duration must be in writing (General Obligations Law § 5-703), and that instruments excluding oral modification cannot be modified orally (General Obligations Law § 15-301). Defendant has not submitted any evidentiary proof, admissible or otherwise, evincing an exception. "[It has been] repeatedly held that one opposing a motion for summary judgment must produce evidentiary proof in admissible form sufficient to *558require a trial of material questions of fact on which he rests his claim” (Zuckerman v City of New York, 49 NY2d 557, 562). Defendant’s purported exception to CPLR 4519 (the Dead Man’s Statute) does not rise to this level. Concur—Carro, J. P., Rosenberger, Ellerin, Kassal and Rubin, JJ.